ON APPLICATION FOR REHEARING
REHEARING GRANTED.
PER CURIAM.
American Bankers Insurance Company’s application for rehearing is granted for the limited purpose of determining whether this court has jurisdiction in light of State v. Lombard, 613 So.2d 626 (La.1993).
We have reviewed Lombard and State v. Dunlevie, 503 So.2d 1004 (La.1987). Accordingly, we amend the final paragraph of our opinion to read as follows:
This statute provides for a suspensive appeal within ten days after the judgment of forfeiture is rendered. Surety was granted only a devolutive appeal. We have no jurisdiction over this untimely devolutive appeal, which is dismissed at Surety’s costs.
APPEAL DISMISSED.